                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


ROBERT LEE RHOE, II,                                      *

         Plaintiff,                                       *
v.                                                                      Case No.: GJH-17-3757
                                                          *
KUNZ, et al.,
                                                          *
         Defendant.
                                                          *
*        *        *        *        *        *        *        *        *        *        *        *        *

                                        MEMORANDUM OPINION


         Plaintiff Robert Lee Rhoe, II brings this pro se action against various Maryland judges,

state child support attorneys, and state entities alleging that Defendants have violated several

federal laws and the U.S. Constitution during the course of an ongoing paternity proceeding.1

ECF No. 1. Presently pending before the Court is Defendants’ Motion to Dismiss for lack of

subject matter jurisdiction and for failure to state a claim upon which relief may be granted. ECF

No. 12. No hearing is necessary. See Loc. R. 105.6. For the following reasons, Defendants’

Motion to Dismiss will be granted.

I.       BACKGROUND2

         Enma Q. Perez gave birth to a child in July 2009. ECF No. 1-5 at 4.3 On January 21,

2016, the Montgomery Office of Child Support Enforcement (MCOCSE) filed a paternity

1
  Defendants are Judge John M. Maloney, Judge Joseph M. Quirk, Judge John W. Debelius, III, Judge Debra L.
Dwyer, Special Magistrate Keith J. Rosa, Esq., (collectively the “Judges”), the Circuit Court for Montgomery
County, Maryland (the “Circuit Court”), Christopher J. Kunz, Esq., Amy Fusting, Esq., Rina M. Erhart, Esq., and
the Montgomery Office of Child Support Enforcement (MCOCSE) (collectively the “State Defendants”).
2
  Unless otherwise stated, these facts are taken from Plaintiff’s Complaint, ECF No. 1, and are presumed to be true.
The Court may also take judicial notice of matters of public record and consider documents attached to the
Complaint or Motion to Dismiss, to the extent that they are integral to the Complaint and authentic. See Phillips v.
Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009); see also Greenhouse v. MCG Capital Corp., 392 F.3d
650, 655 n.4 (4th Cir. 2004) (taking judicial notice of published stock prices when considering a motion to dismiss).

                                                          1
complaint against Mr. Rhoe in the Circuit Court for Montgomery County, Maryland (the “Circuit

Court”) regarding the minor child. ECF No. 1 ¶ 4. Attorneys Christopher Kunz, Amy Fusting,

and Rina Erhart—Defendants and employees of the Maryland Attorney General’s office—all

served as counsel for MCOCSE at various stages of the paternity proceedings. ECF No. 1 ¶¶ 10,

13. Plaintiff alleges that MCOCSE filed the paternity complaint in bad faith. ECF No. 1 ¶ 4.

Apparently in support of this position, Plaintiff asserts that Enma Perez is “not legally

domiciled” in Maryland and that MCOCSE failed to produce “written representations” made by

Ms. Perez about Plaintiff’s paternity status. See e.g., ECF No. 1 ¶ 16. Throughout the discovery

process and the ongoing proceedings, MCOCSE has raised relevance objections to Plaintiff’s

interest in Ms. Perez’s legal status in the United States. Id.; ECF No. 1 ¶ 16.

        Plaintiff further alleges that the MCOCSE Defendants missed discovery deadlines and/or

failed to comply with discovery requests. ECF No. 1 ¶ 13. Specifically, he points out that

MCOCSE’s discovery responses were signed by Ms. Perez and MCOCSE and Ms. Perez made

certain objections. ECF No. 1 ¶¶ 13–18.

        On May 18, 2016, Defendant Special Magistrate Keith J. Rosa presided over a hearing

and ordered Mr. Rhoe to submit to genetic testing to determine if he was the father of the minor

child. ECF No. 1 ¶ 27. Maryland law requires that “on the motion of the Administration, a party

to the proceeding, or on its own motion, the court shall order the mother, child, and alleged

father to submit to blood or genetic tests to determine whether the alleged father can be excluded

as being the father of the child. Md. Code Ann., Fam. Law § 5-1029. At the hearing, Plaintiff

argued that MCOCSE’s complaint should be dismissed as a discovery sanction and he should not

be required to submit to a paternity test because he cannot be forced to present evidence against


3
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        2
himself. ECF No. 1 ¶ 22; ECF No. 1-18 at 8. Plaintiff alleges that by following § 5-1029’s

mandate, Defendant Rosa conspired with MCOCSE to help the agency obtain evidence. ECF No.

¶ 25.

        On June 1, 2016, Defendant Judge John M. Maloney signed Defendant Rosa’s order

requiring Mr. Rhoe to submit to genetic testing. ECF No. 1 ¶ 29. Mr. Rhoe then filed two

interlocutory appeals to the Maryland Court of Special Appeals, arising out of Judge Maloney’s

order requiring Mr. Rhoe to submit to genetic testing and Judge Maloney’s order denying Mr.

Rhoe’s request for sanctions for alleged discovery violations. ECF No. 1 ¶ 30–31. Although the

trial court proceedings were not stayed while his interlocutory appeals pended, Mr. Rhoe refused

to submit to genetic testing and failed to appear at subsequent hearings. ECF No. 1 at 33–34;

ECF No. 12-2 at 12.

        On July 25, 2016, MCOCSE filed a petition for contempt against Mr. Rhoe based upon

his failure to submit to genetic testing. ECF No. 12-2 (certified docket entries) at 12. The hearing

on contempt was postponed multiple times over the course of the next year while MCOCSE

attempted to serve Mr. Rhoe. Id. at 12, 14, 16. MCOCSE eventually served Mr. Rhoe with the

contempt complaint. Id. at 16. Mr. Rhoe filed a motion to quash the contempt petition, which

Defendant Judge Joseph M. Quick denied. Id. at 17. The Office of the Public Defender then

entered its appearance on behalf of Mr. Rhoe. Id. Plaintiff alleges that the MCOCSE Defendants

violated his constitutional due process rights by filing their contempt petition and Defendant

Quick violated those rights by granting the petition. ECF No. 1 ¶ 37.

        On July 21, 2017, the Circuit Court held a hearing on the contempt petition. ECF No. 12-

2 at 17; ECF No. 1-24. Plaintiff’s then-counsel appeared, but Plaintiff failed to appear, instead

sending the Circuit Court a letter indicating his belief that he could not be held in contempt. ECF



                                                 3
No. 12-2 at 17. As a result of Plaintiff’s failure to appear, Defendant Judge Debra L. Dwyer

issued a body attachment for Mr. Rhoe. ECF No. 1-24 at 5.

       On October 24, 2017, the Montgomery County Police arrested Mr. Rhoe. ECF No. 1 ¶

41. The Circuit Court held a bond review hearing at which Mr. Rhoe was represented by counsel.

ECF No. 1 ¶ 42. At the hearing, Mr. Rhoe was released and a new court date for the petition for

contempt was scheduled for December 1, 2017. ECF No. 12-2 at 19. At the rescheduled

contempt hearing, Plaintiff argued that he could not be held in contempt by the Circuit Court

because he had appeals pending and requested a stay of the trial court proceedings. ECF No. 1 ¶

46. To determine whether a stay was appropriate, Defendant Judge Dwyer requested that the

parties provide copies of their appellate briefs and allow for a brief recess so that she could

review Plaintiff’s interlocutory appeals. Id. The parties did so, and after reviewing the appellate

briefs, Defendant Dwyer “hypothesized that Plaintiff would not prevail in his Appeal” and

denied Plaintiff’s motion to stay on this basis. ECF No. 1 ¶ 47. Defendant Judge Dwyer then

found Mr. Rhoe in contempt and ordered that he purge the contempt by submitting to genetic

testing by December 21, 2017. ECF No. 12-2 at 20. Plaintiff alleges that Defendant Dwyer’s

decision unconstitutionally interfered with his appeals. ECF No. 1 ¶ 47. The Maryland Court of

Special Appeals later dismissed the interlocutory appeals as premature. ECF No. 12-4.

       On December 20, 2017, Plaintiff filed the instant Complaint and requested an injunction

against the Circuit Court. ECF No. 1. Although Plaintiff did not explicitly state whether he sued

Defendants in their official or individual capacity, he served them at their employment addresses

and the Complaint addresses actions taken by Defendants in their official capacities. ECF No. 1

at 1–3. After filing his federal lawsuit, Mr. Rhoe complied with the Circuit Court’s contempt

order and submitted to genetic testing. ECF No. 12-2 at 21. The Circuit Court then held a child



                                                  4
support hearing regarding paternity on March 30, 2018. ECF No. 12-2 at 26. At Ms. Perez’s

request, the MCOCSE Defendants withdrew their request for child support and focused solely on

establishing paternity. ECF No. 15-2 at 8–9. The Circuit Court established that Mr. Rhoe is the

father of the minor child. Id. Mr. Rhoe noticed a timely appeal of that order to the Maryland

Court of Special Appeals, which according to the Complaint is currently pending. ECF No. 1 ¶ 5.

II.     STANDARD OF REVIEW

             A. Motion to Dismiss Pursuant to Rule 12(b)(1)

        Defendants move to dismiss the Complaint pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure, asserting that the Court lacks subject-matter jurisdiction. Plaintiff has

the burden of proving that subject matter jurisdiction exists. See Evans v. B.F. Perkins Co., 166

F.3d 642, 647 (4th Cir. 1999). When a defendant challenges subject matter jurisdiction pursuant

to Rule 12(b)(1), “the district court is to regard the pleadings as mere evidence on the issue, and

may consider evidence outside the pleadings without converting the proceeding to one for

summary judgment.” Id. (quoting Richmond, Fredericksburg & Potomac R.R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991)). The district court should grant the Rule 12(b)(1)

motion to dismiss “only if the material jurisdictional facts are not in dispute and the moving

party is entitled to prevail as a matter of law.” Id.

             B. Motion to Dismiss Pursuant to Rule 12(b)(6)

        Defendants also move to dismiss the Complaint pursuant to Rule 12(b)(6), asserting that

it fails to state any claim upon which relief can be granted. To state a claim that survives a Rule

12(b)(6) motion, a complaint, relying on only well-pled factual allegations, must state at least a

“plausible claim for relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The “mere recital of

elements of a cause of action, supported only by conclusory statements, is not sufficient to



                                                   5
survive a motion made pursuant to Rule 12(b)(6).” Walters v. McMahen, 684 F.3d 435, 439 (4th

Cir. 2012). To determine whether a claim has crossed “the line from conceivable to plausible,”

the Court must employ a “context-specific inquiry,” drawing on the court’s “experience and

common sense.” Iqbal, 556 U.S. at 679–80. When performing this inquiry, the Court accepts

“all well-pled facts as true and construes these facts in the light most favorable to the plaintiff in

weighing the legal sufficiency of the complaint.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com,

Inc., 591 F.3d 250, 255 (4th Cir. 2009). The Court need not, however, accept unsupported legal

allegations, Revene v. Charles Cnty. Comm'rs, 882 F.2d 870, 873 (4th Cir. 1989), nor must it

agree with legal conclusions couched as factual allegations, Iqbal, 556 U.S. at 678, or conclusory

factual allegations devoid of any reference to actual events, United Black Firefighters v. Hirst,

604 F.2d 844, 847 (4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.

2009).

III.     DISCUSSION

            A. Abstention

         Younger abstention requires a federal court not to interfere in state proceedings if there is

“(1) an ongoing state judicial proceeding, instituted prior to any substantial progress in the

federal proceeding; that (2) implicates important, substantial, or vital state interests; and (3)

provides an adequate opportunity for the plaintiff to raise the federal constitutional claim

advanced in the federal lawsuit.” Moore v. City of Asheville, 396 F.3d 385, 390 (4th Cir. 2005).

These circumstances exist here. First, the Maryland paternity proceeding—out of which

Plaintiff’s Complaint arises— is ongoing according to the Complaint and was instituted in

January 2016, almost two years before Plaintiff filed his federal suit. ECF No. 1 ¶ 4–5.




                                                   6
       Second, the proceeding implicates vital state interests: the State of Maryland has an

important stake in ensuring that children residing within its borders receive their basic needs

through parental support. See Kennedy v. Kennedy, 55 Md. App. 299, 309–310 (1983) (citing

Townsend v. Townsend, 205 Md. 591, 596 (1954)) (“In this paternalistic role, the State imposes

the obligation upon the parents to maintain, care for and protect their children” and the State may

regulate “whenever necessary, and virtually without limitation when children's welfare is at

stake.”). Reading Plaintiff’s papers generously, Mr. Rhoe argues that MCOCSE withdrew its

request for child support, casting doubt on whether it ever had a vital interest in bringing the

paternity complaint. ECF No. 15 at 2. However, this argument is unpersuasive. MCOCSE did

not waive Ms. Perez’s right to seek child support at another time and proving parentage is the

first step that MCOCSE must take to impose obligations on parents to care for and protect their

children. ECF No. 15-2 at 12.

       Additionally, the Maryland proceedings provide Plaintiff with an adequate opportunity to

raise the constitutional claims advanced in this lawsuit. In fact, Plaintiff has advanced many of

the same assertions raised here as arguments or defenses in the paternity proceedings. See e.g.,

ECF No. 1-18 at 15 (“My due process of law has been violated” and “You’re getting evidence

from me . . . that I don’t want to give and I don’t have to give”); ECF No. 12-2 at 17 (indicating

to the Circuit Court that Plaintiff did not believe he could be held in contempt); ECF No. 1-25 at

21 (“I had to make a decision between my freedom and my due process of law”); ECF No. 15-2

at 29 (explaining to the Circuit Court why he believed Ms. Perez’s legal status in the United

States relevant as a defense). To the extent that Plaintiff believes his constitutional rights have

been violated by Defendants alleged failure to comply with discovery, ECF No. 1 ¶ 13, he can

raise those concerns within the Maryland proceeding.



                                                  7
       Plaintiff’s argument that Younger abstention should not apply because “Defendants

prosecuted the Plaintiff in bad faith; are part of a pattern of harassment against the Plaintiff and

perhaps thousands of other alleged fathers; and the law being enforced by the Defendants is

utterly and irredeemably unconstitutional,” ECF No. 15 at 2, fails. Plaintiff offers only the bare

assertion, with no plausible supporting factual allegations, to claim that Defendants brought the

paternity complaint against him in bad faith as part of a pattern of harassment. ECF No. 1 ¶ 4. To

be sure, Plaintiff asserts that Enma Perez is “not legally domiciled” in Maryland and that

MCOCSE failed to produce “written representations” made by Ms. Perez about Plaintiff’s

paternity status, ECF No. 1 ¶ 16, but these factual allegations are irrelevant to whether MCOCSE

initiated the paternity action in bad faith, see e.g., Md. Code Ann., Fam. Law §§ 5-1002, 5-1010,

5-1011. Further to the extent that Plaintiff challenges the constitutionality of § 5-1029(b) of the

Maryland Family Law Code, which mandates that “on the motion of the Administration, a party

to the proceeding, or on its own motion, the court shall order the mother, child, and alleged

father to submit to blood or genetic tests to determine whether the alleged father can be excluded

as being the father of the child,” Plaintiff’s challenge is now moot because he already submitted

to a genetic test or not yet ripe because he has not alleged facts to transform his fear that his

DNA will be misused, ECF No. 15 at 2, into a concrete, particularized, and imminent injury that

is required for a plaintiff to maintain an action in federal court. Additionally, for the reasons

described in more detail below, Plaintiff does not have a constitutional right to deny paternity.

       For the foregoing reasons this Court will not interfere with the ongoing state court

proceeding from which Plaintiff’s Complaint arises.




                                                  8
           B. Immunity

       Even if Younger abstention doctrine did not bar Plaintiff’s Complaint from proceeding,

the Defendants’ Eleventh Amendment and/or absolute judicial immunity would. Under the

Eleventh Amendment to the United States Constitution, a state, its agencies, and departments are

immune from suits in federal court brought by its citizens or the citizens of another state, unless

it consents. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100 (1984). While

the State of Maryland has waived its sovereign immunity for certain types of cases brought in

state courts, see Md. Code, State Gov’t § 12-202(a), it has not broadly waived its immunity to

suit in federal court under the Eleventh Amendment. See Gray v. Laws, 51 F.3d 426, 431-32 (4th

Cir. 1995) (noting that “it is well established that an unconsenting State is immune from suits

brought in federal courts by her own citizens....” (internal citations omitted)). MCOCSE is a state

agency, see Md. Code Ann., Hum. Servs. § 2-301, and the claims against it will be dismissed

because it is immune from suit under the Eleventh Amendment.

       Further, suits for damages against a public employee “in his official capacity” imposes

liability on the public entity, and is also precluded under the Eleventh Amendment where the

state has not consented to be sued in federal court. See Brandon v. Holt, 469 U.S. 464, 471–72

(1985) (citing Monell v. New York Dept. of Soc. Serv., 436 U.S. 658, 690 n.55 (1978) (internal

quotation omitted)). Although the Complaint is silent as to whether the allegations are raised

against individual Defendants in their official or personal capacities, or both, Plaintiff served the

Defendants at their places of employment and the allegations revolve around actions taken in

their official capacities. To the extent Mr. Rhoe’s claims against the MCOCSE attorneys and




                                                  9
Circuit Court judges are made in their official capacities, these claims are tantamount to claims

against the State of Maryland, are barred by the Eleventh Amendment, and must be dismissed.4

         Additionally, this Court lacks jurisdiction over the Defendant Circuit Court and the

Defendant judges because of absolute judicial immunity. “[I]t is a general principle of the

highest importance to the proper administration of justice that a judicial officer, in exercising the

authority vested in him, shall be free to act upon his own convictions, without apprehension of

personal consequences to himself.” Bradley v. Fisher, 13 Wall. 335, 80 U.S. 335, 347 (1871).

Judicial immunity applies to any action taken in a judge's judicial capacity. Thus, the only time

judicial immunity does not apply is when the action was not taken in the judge's judicial capacity

or the action, though judicial in nature, was taken in complete absence of all jurisdiction. See

Mireles v. Waco, 502 U.S. 9, 11–12, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991). A judge is acting in

his or her judicial capacity when the function is one “normally performed by a judge” and when

the parties “dealt with the judge in his judicial capacity.” Stump v. Sparkman, 435 U.S. 349, 362

(1978). Regarding the issue of jurisdiction, “no immunity is granted if there is clearly no

jurisdiction over the subject matter . . . [and] the want of jurisdiction is known to the judge.”

King v. Myers, 973 F.2d 354, 357 (4th Cir.1992) (citations omitted) (alterations in original).

         Plaintiff takes a leap of logic to conclude that because Ms. Perez is “not legally domiciled

in the United States,” the Defendants lacked jurisdiction. ECF No. 1 ¶ 16. Even assuming the

truth of Plaintiff’s factual allegation about Ms. Perez’s legal status, as the Court must, that fact

does not ultimately support Plaintiff’s conclusory allegation that Defendants lack jurisdiction.

Additionally, Plaintiff’s argument that Defendants lack “jurisdiction because the Complaint


4
  Prosecutors are also absolutely immune from civil liability claims arising from this role in the judicial process, and
this prosecutorial immunity extends to civil cases like child welfare suits. Imbler v. Pachtman, 429 U.S. 409, 422-23
(1976); Ostrzenski v. Siegel, 177 F.3d 245, 250-51 (4th Cir. 1999). Thus, for the reasons described by Defendants,
ECF No. 12-1 at 14–16, prosecutorial immunity also bars Plaintiff’s suit against the MCOCSE Defendants.

                                                          10
came to the Defendant Circuit Court through an illegal presentation of intervention” is neither

alleged in the Complaint nor relevant given MCOCSE’s right to serve as complainant. Md. Code

Ann., Fam. Law § 5-1011. Reading Plaintiff’s Complaint generously, it also alleges that

Defendant Judge Quick lacked jurisdiction over the MCOCSE Defendant’s contempt petition.

ECF No. 1 ¶ 137. This is plainly incorrect: “The power to punish for contempts is inherent in all

courts; its existence is essential to the preservation of order in judicial proceedings, and to the

enforcement of the judgments, orders, and writs of the courts, and consequently to the due

administration of justice.” Dorsey v. State, 295 Md. 217, 227 (1983) (quoting Ex Parte

Robinson, 86 U.S. 505, 22 L.Ed. 205 (1873)). Similarly, based on a generous interpretation of

Plaintiff’s Complaint, it includes an allegation that Defendant Judge Dwyer lacked jurisdiction

when she requested that the parties provided copies of their appellate briefs and allowed for a

brief recess so that she could review Plaintiff’s interlocutory appeals to determine how to rule on

Plaintiff’s motion to stay the trial court proceedings. ECF No. 1 ¶ 47. However, as alleged,

Defendant Judge Dwyer was exercising jurisdiction over Plaintiff’s motion to stay, not

improperly exercising appellate jurisdiction to decide the outcome of Plaintiff’s appeals. Id.

       Thus, because all of Plaintiffs claims against the Judges involved their respective judicial

acts for which they had jurisdiction, Mr. Rhoe’s claims against the Judges are barred by absolute

judicial immunity and must be dismissed.

           C. Failure to State a Claim

       Even assuming Plaintiff’s Complaint did not face various jurisdictional bars, the Court

would be compelled to dismiss it because it fails to state any claims upon which relief can be

granted. A complaint cannot survive a motion to dismiss if it includes only “unadorned, the

defendant-unlawfully-harmed me accusation[s].” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                                                  11
“[N]aked assertions devoid of further factual enhancement” do not suffice. Id. Although the

Court must accept well-pleaded factual allegations in the Complaint as true, the Court is “not

bound to accept as true a legal conclusion couched as a factual allegation,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice” and “are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 678–79.

         Plaintiff repeatedly asserts the legal conclusion that Defendants violated his constitutional

rights but fails to plead supporting factual allegations. E.g., ECF No. 1 ¶¶ 1, 4, 5, 33–37, 46–47.

For example, Plaintiff labels MCOCSE’s contempt petition “frivolous and coercive” and alleges

that it was filed “in retaliation for Plaintiff Rhoe’s appeal and [to] further interfere with his Due

Process of Law.” ECF No. 1 ¶ 33. But this “defendant-unlawfully-harmed me accusation” is not

supported with factual allegations. Additionally, where the Complaint does assert factual

allegations, those allegations do not lead to the conclusion that Plaintiff’s rights were violated.

For example, as previously explained, Plaintiff alleges that Ms. Perez is not legally domiciled in

the United States, but this factual allegation is not relevant to Plaintiff’s constitutional claims.

         Ultimately, Plaintiff does not have a constitutional right to deny paternity or to “terminate

his duties of support under state law for a child that he has fathered, no matter how removed he

may be emotionally from the child.” N.E. v. Hedges, 391 F.3d 832, 836 (6th Cir. 2004) (“We

cannot imagine that any federal court would agree with plaintiff's principle that the concept of

“procreative privacy” should be stretched to include the constitutional right for a father . . . the

right to deny paternity and deny the duty of financial support.”). Because Plaintiff’s Complaint

hinges on this “novel legal theory” that has “no foundation, no chance of success,” the

Complaint fails to state a claim upon which relief may be granted.5


5
 Plaintiff also alleges violations of 8 U.S.C. § 1324 (Bringing in and Harboring Certain Aliens), 18 U.S.C. § 1962
(Prohibited Activities (Racketeering via Extortion)), and 18 U.S.C. § 1621 (Perjury) but private lawsuits cannot be

                                                         12
IV.      CONCLUSION

         For the foregoing reasons, Defendants’ Motion to Dismiss is granted. A separate Order

shall issue.


Date: December 4, 2018                                                      ________/s/__________________
                                                                            GEORGE J. HAZEL
                                                                            United States District Judge




maintained under these federal criminal statutes and, in any event, Mr. Rhoe does not plead sufficient elements to
establish any violation. See ECF No. 1 ¶¶ 3, 4, 5, 10, 13, 14, 16, 20, 26, 29, 34, 35, 37, 38, 39, 43, 47. Additionally,
Plaintiff repeatedly alleges violations of the “Federal Rules of Civil Procedure” which do not apply in the Circuit
Court and which provide no private cause of action. See ECF No. 1 ¶¶ 3, 4, 5, 10, 13, 16, 17, 20, 21, 22, 23, 24, 25,
26, 27, 29, 33, 34, 35, 37, 38, 39. Moreover, the Fourth, Fifth, Sixth, Seventh, and Eighth Amendment are not
applicable based on the facts Plaintiff alleges, and Plaintiff does not allege sufficient facts to state a claim for relief
under the Fourteenth Amendment.


                                                            13
